     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 1 of 7

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   JAYSON G. MIRANDA,                       No. 2:20-cv-00803 WBS EFB
13                 Plaintiff,

14        v.                                  MEMORANDUM AND ORDER RE:
                                              MOTION TO REMAND
15   FCA US, LLC; SACRAMENTO CHRYSLER
     DODGE JEEP RAM; and DOES 1
16   through 10, inclusive,

17                 Defendants.

18

19                                 ----oo0oo----

20              Plaintiff Jayson G. Miranda filed this action against

21   defendants FCA US, LLC, Sacramento Chrysler Dodge Jeep Ram

22   (“SCDJR”), and Does 1 through 10, alleging various warranty and

23   negligence claims arising from the sale of a defective Dodge

24   vehicle.   Before the court is plaintiff’s motion to remand.

25   (Docket No. 10.)

26   I.   Relevant Factual and Procedural Background

27              Plaintiff purchased a 2015 Dodge Ram 2500 (the

28   “vehicle”).    (Compl. ¶ 8 (Docket No. 1).)      In connection with the
                                          1
     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 2 of 7

1    purchase of the vehicle, plaintiff received an express written

2    warranty which provided, in relevant part, that in the event the

3    vehicle developed a defect during the warranty period, plaintiff

4    could deliver the vehicle for repair services to defendant FCA

5    US’s “representative,” defendant SCDJR, and the vehicle would be

6    repaired.    (Id. ¶ 9.)   During the warranty period, plaintiff’s

7    vehicle developed defects various defects.        (Id. ¶ 10.)       As a

8    result, the use, value, or safety of the vehicle was

9    substantially impaired.      (Id.)   Defendants were unable to repair

10   the vehicle to conform to the applicable express warranties after

11   a reasonable number of opportunities.        (Id. ¶ 11.)

12               Plaintiff filed suit in state court alleging seven

13   causes of action.     Against defendant FCA only, the complaint

14   alleged (1) violation of Civil Code Section 1793.2(d); (2)

15   violation of Civil Code Section 1793.2(b); violation of Civil

16   Code Section 1793.2(a)(3); (4) breach of express written

17   warranty, Civ. Code § 1791.2(a); (5) breach of implied warranty

18   of merchantability, Civ. Code §§ 1791.1, 1794, & 1795.5; (6) and

19   fraud by omission.     (See generally Compl.)     Against defendant

20   SCDJR only, the complaint alleged a claim for negligent repair
21   (Count Seven).    (Id.)

22               Defendants subsequently removed the action to federal

23   court under diversity jurisdiction.       (Notice of Removal (Docket

24   No. 1).)    Defendants allege that, although SCDJR is a citizen of

25   California, such that its involvement in this action would

26   destroy complete diversity, plaintiff’s joinder of SCDJR was
27   fraudulent and therefore does not defeat diversity.          (Id. at 8-

28   9.)   Plaintiff now moves to remand alleging in turn that the
                                          2
     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 3 of 7

1    court does not have original jurisdiction over this action.

2    (Mot. to Remand at 1.)

3    II.   Discussion

4          A. Motion to Remand

5               A defendant may remove “any civil action brought in a

6    State court of which the district courts . . . have original

7    jurisdiction.”     28 U.S.C. § 1441.     Original jurisdiction in the

8    form of diversity jurisdiction exists where there is complete

9    diversity and the amount-in-controversy exceeds $75,000.            28

10   U.S.C. § 1332(a); Caterpillar Inc. v. Lewis, 519 U.S. 61, 68

11   (1996).   “In determining whether there is complete diversity,

12   district courts may disregard the citizenship of a non-diverse

13   defendant who has been fraudulently joined.”         Grancare, LLC v.

14   Thrower by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018).

15   “There are two ways to establish fraudulent joinder: ‘(1) actual

16   fraud in the pleading of jurisdictional facts, or (2) inability

17   of the plaintiff to establish a cause of action against the non-

18   diverse party in state court.’”        Id. (quoting Hunter v. Philip

19   Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009)).

20              Here, defendants allege that SCDJR was fraudulently
21   joined because plaintiff cannot establish a cause of action

22   against SCDJR.     (Opp’n at 18 (Docket No. 11).)      To establish

23   fraudulent joinder, defendants must therefore show that SCDJR

24   “cannot be liable on any theory.”        Id. (quoting Ritchey v. Upjohn

25   Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)).         The failure to

26   state a cause of action must be “obvious according to the settled
27   rules of the state.”     Morris v. Princess Cruises, Inc., 236 F.3d

28   1061, 1067 (9th Cir. 2001).      “[I]f there is a possibility that a
                                          3
     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 4 of 7

1    state court would find that the complaint states a cause of

2    action against any of the resident defendants, the federal court

3    must find that the joinder was proper and remand the case to the

4    state court.”    Grancare, 889 F.3d at 549 (quoting Hunter, 582

5    F.3d at 1046); see also Madison v. Ford Motor Co., No. 2:19-CV-

6    00853 WBS DB, 2019 WL 3562386, at *2 (E.D. Cal. Aug. 6, 2019).

7    Defendants bear “a ‘heavy burden’ since there is a ‘general

8    presumption against [finding] fraudulent joinder.’”          Id. (quoting

9    Hunter, 582 F.3d at 1046).

10              Here, plaintiff pleads only a state law claim for

11   negligent repair against defendant SCDJR.         Defendants contend

12   that plaintiff cannot plead such a claim because the economic

13   loss rule bars recovery.      (Opp’n at 19-21.)     But “California law

14   is not so settled that a plaintiff could not possibly recover

15   against a dealership for negligent repair of a vehicle.”            Lytle

16   v. Ford Motor Co., No. 2:18-CV-1628 WBS EFB, 2018 WL 4793800, at

17   *2 (E.D. Cal. Oct. 2, 2018) (citing Forward-Rossi v. Jaguar Land

18   Rover N. Am., LLC, No. 216CV00949CASKSX, 2016 WL 3396925, at *4

19   (C.D. Cal. June 13, 2016)).      Indeed, as this court recently

20   noted, “every district court to consider this issue has found
21   that such a claim is at least possible, regardless of the

22   economic loss rule.”     Ram v. FCA US LLC, No. 2:20-CV-00319 WBS

23   CKD, 2020 WL 3178388, at *2 (E.D. Cal. June 15, 2020) (citing

24   Sabicer v. Ford Motor Co., 362 F. Supp. 3d 837, 841 (C.D. Cal.

25   2019); Viramontes v. FCA US LLC, No. 20-cv-2046-MWF (JCX), 2020

26   WL 2318203, at *4 (C.D. Cal. May 11, 2020); Simmons v. Ford Motor
27   Co., No. 19-CV-04802-EJD, 2020 WL 1151197, at *2 (N.D. Cal. Mar.

28   10, 2020); Krasner v. Ford Motor Co., No. 18-cv-01602 TLN KJN,
                                          4
     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 5 of 7

1    2019 WL 1428116, at *4 (E.D. Cal. Mar. 29, 2019); Madison, 2019

2    WL 3562386, at *2).     Because it is possible that SCDJR could be

3    liable for negligent repair, SCDJR was properly joined.             See

4    Grancare, 889 F.3d at 548.

5               Defendants rely on In re Ford Motor Co. DPS6 Powershift

6    Transmission Products Liability Litigation, No. 18-ML-02814 AB

7    (FFMX), 2018 WL 5905942 (C.D. Cal. Sept. 10, 2018), where the

8    court found that joinder was fraudulent.        This court declines to

9    follow the In re Ford reasoning.         First, the In re Ford

10   plaintiffs’ negligent repair claims against the dealers included

11   allegations that the defects were “irreparable.”         Id. at *6.       As

12   a result, the court reasoned that “[i]f Plaintiffs’ vehicles were

13   plagued by defects that were irreparable, that would break any

14   causal connection between the Dealers and the Plaintiffs’ alleged

15   arm.”   Id.   Given those allegations, the court found that

16   plaintiffs could not state a claim against the dealers.             Id.   By

17   contrast, no such allegations are present here.

18              Second, the In re Ford court relied on the

19   insufficiency of the allegations in the complaint to determine

20   that a claim against the dealers was not possible.          Id. at *6.
21   The sufficiency of the governing complaint, however, does not

22   determine whether a defendant was fraudulently joined.           See

23   Robles v. FCA US LLC, No. 2:20-CV-02546-SVW-SK, 2020 WL 2318205,

24   at *2 (C.D. Cal. May 8, 2020) (declining to follow In re Ford

25   because the “appropriate fraudulent joinder analysis” requires

26   the court to consider whether leave to amend can cure the
27   deficiency); Carrillo v. FCA US LLC, No. EDCV 20-481 JGB SHKX,

28   2020 WL 2097743, at *3 (C.D. Cal. May 1, 2020) (same).           Where the
                                          5
     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 6 of 7

1    complaint is deficient, “the district court must consider . . .

2    whether [the] deficiency . . . can possibly be cured by granting

3    the plaintiff leave to amend.”       Id. at 550.    “[A]ny possibility”

4    that the joined defendant could be liable suffices to find proper

5    joinder.   Grancare, 889 F.3d at 549.

6               Although defendants may be correct that plaintiff fails

7    to allege facts surrounding the circumstances of the storage and

8    repair of the vehicle, or facts to support an exception to the

9    economic loss rule (Opp’n at 21), defendants offer no evidence or

10   argument to show that plaintiff could not include those

11   allegations in an amended complaint.        Cf. Carrillo, 2020 WL

12   2097743 (“It is entirely plausible that Plaintiffs could amend

13   their complaint and include allegations regarding damage to their

14   property caused by the negligent repair.”); Arias v. FCA US LLC,

15   No. 20-CV-02100 CJC (JDEx), 2020 WL 1809666, at *2 (C.D. Cal.

16   Apr. 9, 2020) (“Although the facts underlying Plaintiff’s claim

17   are not highly detailed, this potential deficiency -- if there is

18   one at all -- could easily be cured by granting Plaintiff leave

19   to amend.”); see also Grancare, 889 F.3d at 548 (“We have also

20   upheld [rulings of fraudulent joinder] where a defendant presents
21   extraordinarily strong evidence or arguments that a plaintiff

22   could not possibly prevail on her claims against the allegedly

23   fraudulently joined defendant.”) (emphasis added) (citing McCabe

24   v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987); United

25   Comput. Sys. Inc. v. AT&T Corp., 298 F.3d 756, 761 (9th Cir.

26   2002); Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1426–27
27   (9th Cir. 1989)).     Because defendants have not made such a

28   showing, they fail to carry their heavy burden of establishing
                                          6
     Case 2:20-cv-00803-WBS-EFB Document 14 Filed 07/17/20 Page 7 of 7

1    improper joinder.     The court thus finds that joinder was proper.

2    See Grancare, 889 F.3d at 549.

3               Accordingly, because both SCDJR and plaintiff are

4    citizens of California, the parties are not completely diverse,

5    and this court does not have original jurisdiction over the

6    action.    The court will therefore remand this action.

7         B.    Dismissal of SCDJR under Rule 21

8               A court “may cure jurisdictional defects by dismissing

9    dispensable nondiverse parties under Federal Rule of Civil

10   Procedure 21.”    Madison, 2019 WL 3562386, at *4 (citing Newman-

11   Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832-33 (1989)).

12   Defendants ask the court to exercise its discretion under Rule 21

13   and to dismiss SCDJR as a party to preserve complete diversity.

14   (Opp’n at 22.)    The court declines to do so.       As this court has

15   recently found in nearly identical circumstances, “severance

16   ‘would defeat the purpose of permissive joinder’ –- convenience

17   and efficiency.”    See e.g., Ram, 2020 WL 3178388, at *2.          Here,

18   “the claims against both defendants are sufficiently intertwined,

19   factually and legally, such that severance would be inconvenient

20   and inefficient.”     See id.   Accordingly, the court will not
21   dismiss SCJDR from this litigation.

22              IT IS THEREFORE ORDERED that plaintiff’s motion to

23   remand (Docket No. 10) be, and the same hereby is, GRANTED.1

24   Dated:    July 16, 2020

25

26
27
          1    Plaintiff has not requested attorney’s fees.          The court
28   therefore will not consider them.
                                     7
